Citation Nr: 9934258	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-10 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for a stomach disorder 
secondary to a gunshot wound.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from April 1944 to June 1946.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines.


FINDING OF FACT

The claim of entitlement to service connection for a stomach 
disorder secondary to a gunshot wound is not plausible, as 
competent medical evidence of record does not demonstrate the 
presence of a current disability.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
entitlement to service connection for a stomach disorder 
secondary to a gunshot wound.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that the veteran sustained a 
gunshot wound when shot in the back by an unknown assailant 
in October 1945.  The bullet entered the back and penetrated 
the abdomen, resulting in 17 perforations of the ileum and 
mesentery.  An abscess of the anterior abdominal wall was 
noted, and an incision and drainage of the left lower 
quadrant was performed.  The veteran's recovery was 
uneventful, and he was discharged to duty in December 1945.

In October 1946, the veteran was hospitalized for four days 
for treatment for constipation. 

The veteran filed a claim of entitlement to service 
connection for residuals of a gunshot wound in June 1954.

During a February 1955 VA examination, the veteran complained 
of abdominal pain and weakness.  He denied a history of 
colicky pains, or any digestive disturbance suggestive of 
obstruction.  An upper gastrointestinal study was normal.  
The diagnostic impression was residuals of a gunshot wound to 
the back, penetrating the abdomen, including three 
postoperative abdominal scars; a healed gunshot wound scar on 
the back; a moderate muscle injury involving the 
sacrospinalis muscle; a normal upper G.I. tract; and 
ascariasis.

A March 1955 rating decision granted service connection for 
residuals of a gunshot wound to the back, involving Muscle 
Group XX, and assigned a 20 percent evaluation, and for 
postoperative scars to the right hypogastrium, left inguinal 
and left pubic regions, and assigned a 10 percent evaluation.

A Summary of Clinical Record from the Chinese General 
Hospital reports that the veteran was admitted with 
complaints of borborygmus, flatulence and tenesmus in 
September 1955.  A gastrointestinal survey was normal.  The 
gastroenterologist commented that "the vague abdominal 
complaints are due to the post-operative intestinal 
adhesions, resulting from the trauma and intestinal repair."  
He noted that removal of the adhesions would not be warranted 
unless a definite intestinal obstruction was demonstrated in 
the future.

The following month, the veteran was hospitalized for 
treatment for "severe attacks of abdominal pain and 
flatulence."  At that time, he gave a history of vague 
abdominal pains with slight distention since 1953.  The 
record indicates that physical exertion produced "a bearing 
down or heavy sensation at the lower abdominal region."  A 
physical examination showed distention of the lower abdomen 
with slight tenderness on deep pressure.  Borborygmus was 
noted.  The examiner opined that the veteran was "suffering 
from some form of ileus probably due to adhesions or of 
neuropathic etiology (?)."

The veteran was admitted to a hospital in December 1955, with 
complaints of hypogastric and epigastric pains.  A physical 
examination of the abdomen revealed tenderness over the left 
iliac, hypogastric and epigastric regions.  No palpable 
masses were noted.  A gastrointestinal study revealed 
findings in the duodenal bulb consistent with an old 
cicatrization from a previous ulceration.  The diagnostic 
assessment was chronic duodenal ulcer, and post-operative 
adhesion.

An August 1959 private hospital report notes moderate 
tenderness over the epigastric, hypogastric and lumbosacral 
regions.  A laboratory examination of the stool was positive 
for T. trichiura.  The pertinent diagnoses were chronic 
duodenal ulcer, and intestinal trichuriasis.

A November 1962 Discharge Summary indicates that the veteran 
was admitted with complaints of "a recurrence of post-
operative abdominal pain" in September 1962.  The veteran 
reported that his bowel movement was irregular, and indicated 
that he experienced periodic constipation.  Tenderness was 
found on deep pressure over the umbilical and lumbar regions.  
A gastrointestinal study showed numerous ascaris shadows in 
the lower intestine.  The final assessment was ascariasis, 
and partial intestinal obstruction secondary to post-
operative adhesions. 

An August 1964 record notes that the veteran was hospitalized 
for approximately one month for treatment for abdominal pain, 
which increased in severity four months prior to admission.  
Aside from the presence of A. lumbricoides ova in the stool, 
all laboratory findings were within normal limits.  The 
pertinent diagnoses were chronic duodenal ulcer; ascariasis, 
and colonic dysfunction secondary to post-operative 
adhesions.

An August 1965 Discharge Summary notes that the veteran was 
admitted the previous month with complaints of periodic 
abdominal pain.  Physical examination revealed tenderness at 
the site of the operative scars in the abdomen.  A 
gastrointestinal study was normal.  The pertinent diagnosis 
was colonic dysfunction secondary to post-operative 
adhesions.

Complaints of abdominal pain, abnormal bowel movement, and 
poor appetite were noted on VA examination in October 1965.  
A physical examination of the digestive system revealed a 
soft abdomen, and tenderness on deep pressure at the 
hypogastrium.  No palpable masses were noted.  The veteran 
denied a history of vomiting or colicky pains.  With the 
exception of intestinal parasitism, probably ascaris, a 
gastrointestinal study was normal.  Peritoneal adhesion was 
not found.

An August 1966 Discharge Summary indicates that the veteran 
was admitted for treatment the previous month with complaints 
of "severe colicky pain in the epigastric region."  
Physical examination showed a flat, soft, non-tender abdomen.  
Ascaris lumbricoides and ancylostoma duodenale were noted on 
stool examination.  A gastrointestinal study revealed a 
"[d]eformed gastric antrum secondary to adhesions (?)." 
Postoperative adhesions, intestinal ascariasis, and 
intestinal ancylostomiasis were diagnosed.

In October 1966, a VA examiner reviewed the films made during 
the private gastrointestinal study in August 1966.  He opined 
that the findings in the duodenal cap and distal antrum were 
highly suggestive of either a duodenal ulcer with associated 
gastritis, or more probably an intrinsic lesion of the antrum 
with a co-existent duodenitis.  The physician noted that the 
findings in the small bowel were suggestive of adhesions.  
However, he recommended that a combined upper G.I. series and 
small bowel series be performed in order to rule out the 
presence of a gastric malignancy, and to ascertain the 
presence of a small bowel abnormality.

A November 1966 VA examination revealed a soft abdomen, with 
slight tenderness on deep palpation over the lower abdominal 
quadrant.  There were no palpable masses, and no ascites.  An 
upper G.I. series with small bowel study showed a completely 
healed ulcer niche, with lesser curvature of the antrum.  The 
study was negative for gastric malignancy.  

In a January 1967 report, a VA physician stated that he could 
not confirm the August 1966 private diagnosis of colonic 
dysfunction secondary to post-operative adhesions based on 
the November 1966 VA upper gastrointestinal study.  He 
explained that the study was insufficient because the latest 
film was obtained only one hour after the ingestion of the 
contrast media.  He suggested that a repeat small bowel 
series be performed with films taken at least 11/2 and 3 hours 
after ingestion of the contrast media.

A February 1967 follow-up gastrointestinal study revealed 
scarring of the lesser curvature aspect of the antrum from 
previous ulcer disease and duodenitis.  There was no 
roentgenologic evidence of any intrinsic pathology or 
evidence of adhesions in the small bowels.  The November 1966 
VA diagnosis was revised accordingly.

In an April 1971 determination, the Board affirmed the 
ratings in effect for the residuals of the veteran's missile 
wound of the abdominal, inguinal and pubic areas.  In that 
decision, the Board expressly concluded that adhesions were 
not present from the penetration of the low bowels.

Complaints of abdominal pain and fullness, "gas pains," 
constipation, and food intolerance were noted during VA 
examinations in March 1996 and January 1997.  These 
examinations were negative for a stomach disorder.

The veteran filed a claim of entitlement to service 
connection for a stomach disorder secondary to a gunshot 
wound during service in April 1997.

On VA examination in June 1997, pain was noted over the 
periumbilical and epigastric regions.  The veteran reported 
experiencing abdominal pain "every time" he eats, and 
indicated that these episodes last one to two hours.  He 
explained that antacids relieve these "gas pains."  The 
examiner concluded that there was no evidence of stomach 
pathology.

A July 1997 upper abdominal ultrasound was normal.

Based on this evidence, an October 1997 rating decision 
denied service connection for a stomach disorder secondary to 
a gunshot wound.  The veteran filed a notice of disagreement 
(NOD) with this decision the following month, and submitted a 
substantive appeal (Form 9) in June 1998, perfecting his 
appeal.



Analysis

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

Although the veteran is competent to describe symptoms 
perceptible to a lay person, he is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his lay evidentiary assertions cannot establish two of the 
three basic elements of a well-grounded claim for service 
connection: current disorder, or a nexus between a current 
disorder and an injury or disease in service. 

In spite of the veteran's contentions, the claim for service 
connection for a stomach disorder secondary to a gunshot 
wound in service must be denied as not well grounded for 
failure to establish a current disability.  Although the 
service medical records show that the veteran sustained a 
gunshot wound in October 1945, which penetrated the abdomen 
and resulted in 17 perforations of the ileum and mesentery, 
and post-service treatment records note numerous complaints 
of abdominal pain, the record in this case is devoid of 
competent medical evidence establishing the current existence 
of a chronic stomach disability.  The veteran has cited to 
evidence from the distant past of stomach pathology 
reportedly related to the service connected disability.  The 
record shows that further comprehensive work up on behalf of 
VA failed to confirm the presence of a chronic stomach 
disability related to service.  Indeed, adhesions were 
specifically found not to be present.  

Regardless of what the record demonstrated in the past, 
however, this matter is controlled by the fact that there is 
no competent of evidence of any current stomach disability.  
Under the case law, a fundamental element of a well-grounded 
claim is competent evidence of "current disability."  
Rabideau v. Derwinski, supra; Brammer v. Derwinski, supra.  
The case law further provides that "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).  As the Court has held, the 
regulatory definition of "disability" is the ". . . 
impairment of earning capacity resulting from such diseases 
or injuries and their residual conditions . . . ."  
38 C.F.R. § 4.1 (1997); Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).  Under these criteria, "disability" for VA 
compensation benefit purposes is not currently shown to be 
present in this case.  In fact, the June 1997 VA examination 
was negative for evidence of stomach pathology, or any other 
underlying organic cause for abdominal pain, and an upper 
abdominal ultrasound the following month was normal.
 
As a chronic stomach disorder is not currently demonstrated, 
and, of course, there is no competent medical evidence 
showing a nexus between a current disability and injury or 
disease in service, the claim is not well grounded and must 
be denied.  Caluza, 7 Vet. App. at 506; See Edenfield v. 
Brown, 8 Vet. App. 384 (1995). 

In light of the above, the Board has determined that, in the 
absence of a well-grounded claim of entitlement to service 
connection for the disability at issue, VA has no duty to 
assist the veteran in developing his case.  Nor is there any 
indication in the current record that there is evidence that 
would make the claim well grounded, or that the veteran has 
not been advised to submit evidence that would make the claim 
well grounded.


ORDER

Service connection for a stomach disorder secondary to a 
gunshot wound is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

